Exhibit 2.1 AGREEMENT AND PLAN OF MERGER AND REORGANIZATION by and among IMPLANT SCIENCES CORPORATION IMX ACQUISITION CORP. ION METRICS, INC. ALL SHAREHOLDERS OF ION METRICS, INC. and DAVID J. FERRAN as Shareholder Representative April 10, 2008 - - AGREEMENT AND PLAN OF MERGER AND REORGANIZATION THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (the “Agreement”) is made and entered into as of April8, 2008 (the “Signing Date”), by and among Implant Sciences Corporation, a Massachusetts corporation (“Parent”), IMX Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), Ion Metrics, Inc., a California corporation (the “Company”), Robert J.
